  Case: 4:19-cr-01013-AGF Doc. #: 32 Filed: 08/21/20 Page: 1 of 5 PageID #: 147




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

     UNITED STATES OF AMERICA,                       )
                                                     )
            Plaintiff,                               )
                                                     )
     vs.                                             )
                                                     )    NO. 4:19 CR 001013 AGF
     TAMMY FOX,                                      )
                                                     )
            Defendant.
                                                     )

                     GOVERNMENT'S SENTENCING MEMORANDUM

       Comes now the United States of America, by and through Jeffrey B. Jensen, United States

Attorney for the Eastern District of Missouri, and Hal Goldsmith, Assistant United States Attorney

for said District and, for its Sentencing Memorandum, states to this Honorable Court as follows:

       1.       By any standard or measure, defendant Fox’s criminal conduct caused substantial

harm to the victim company and its employees. Application of the United States Sentencing

Guidelines here advises a sentence of 27 – 33 months' imprisonment. This is based upon

defendant’s substantial and lengthy period of criminal conduct here, the significant loss to the

victim company, and defendant’s abuse of her position of trust with the victim company.

       2.       Title 18, United States Code, Section 3553(a) sets out the factors this Court should

consider in fashioning an appropriate sentence. The first such factor to be considered includes the

nature of the offense, 18 U.S.C. 3553(a)(l). In this case, defendant was the longtime office manager

for the victim company, having been hired during 2009 and remaining in that position until her

criminal scheme was discovered during 2018. In her position, defendant had access to the

company’s bank accounts and was responsible for maintaining the company’s internal financial

records, and preparing and providing the company’s financials to its outside accounting firm each


                                                 1
  Case: 4:19-cr-01013-AGF Doc. #: 32 Filed: 08/21/20 Page: 2 of 5 PageID #: 148




month. Needless to say, the victim company’s owner and employees trusted defendant completely,

and relied upon her to handle the important day to day financial operations of the company.

Through her conduct, she took advantage of her position and the generosity of the victim company,

and embezzled just over $400,000. This was not an isolated incident, as her criminal conduct

continued week after week, month after month, and year after year for eight (8) years. Further,

defendant’s criminal conduct involved manipulation of the victim company’s internal financial

records and external financial statements in order to conceal her scheme from the company’s owner

and the company’s external accounting/audit firm.

       3.      Defendant’s scheme involved the unauthorized issuance of company checks to

herself and to her live in significant other, which funds were used for defendant’s personal

expenses, including for clothing, restaurants, automobile payments, rent payments, and substantial

cash withdrawals. During the period of her scheme, over the eight year period, defendant issued

approximately 230 unauthorized checks on the victim company’s bank account, either by forging

the owner’s signature to the checks, or utilizing pre-signed company checks intended for legitimate

company vendors. Unauthorized checks totaled approximately $377,000. Further, defendant

charged personal expenses to the victim company’s American Express corporate credit card

without the knowledge and authority of the company, thereby stealing an additional $25,000 from

the company. In order to conceal her scheme, defendant then manipulated the company’s internal

financial accounting records, and also falsified the company’s financial statements and reports

which she then provided to the company’s outside accounting firm. But for the fact that another

company employee inadvertently discovered defendant’s apparent fraud scheme, defendant’s

scheme would have remained undetected and continued without disruption. The total obtained by

defendant through this fraudulent scheme was approximately $400,000. Defendant used those ill-




                                                2
  Case: 4:19-cr-01013-AGF Doc. #: 32 Filed: 08/21/20 Page: 3 of 5 PageID #: 149




gotten funds for her own personal use, with no concern for the financial stability of the victim

company.

       4.      When all of the facts and circumstances are considered here, defendant’s criminal

conduct has to be viewed as substantial and egregious. It boggles the mind to consider the

substantial amount of time defendant took in concocting and carrying out her scheme; the forging

of the company checks, the creation and maintenance of the false internal company records, and

the creation and distribution of the false monthly financial reports. All time taken away from her

actual duties and responsibilities as office manager. Attached hereto as Exhibit A is an August 19,

2020 victim impact statement from the victim company’s owner. The letter speaks for itself, but

clearly, defendant’s criminal conduct has had a harmful and lasting effect on the victim company

and, more importantly, on the company’s employees who worked with and under the defendant.

They feel betrayed by defendant’s criminal conduct, and rightfully so. This letter from the victim

company’s owner is included for the Court’s further reference regarding the harmful nature of

defendant’s fraud scheme.

       5.      This Court's sentence should also afford adequate deterrence to criminal conduct,

18 U.S.C. 3553(a)(2)(B). As stated previously, this defendant was the longtime office manager

for a highly regarded company operating in the St. Louis area, and nationally. She abused that

position of trust in carrying out her scheme and theft of substantial company funds. This Court

should fashion an appropriate sentence and punishment not only to deter this defendant from future

criminal conduct, but in order to deter other individuals in similar trusted management positions

from committing similar crimes. Unfortunately, one need only look to the many recent

prosecutions right here in the Eastern District of Missouri involving internal employee schemes

and embezzlements to grasp the significance of these types of crimes, and the need for adequate



                                                3
  Case: 4:19-cr-01013-AGF Doc. #: 32 Filed: 08/21/20 Page: 4 of 5 PageID #: 150




punishment to deter these type of defendants and others.

       6.       If defendant is in need of health care treatment, that should not be the determinative

factor considered by this Court in fashioning an appropriate sentence. Defendant can receive any

necessary treatment within the Bureau of Prisons. Further, the mere fact that defendant is a first

time offender should not be the basis for a variance here, as the overwhelming majority of similarly

situated defendants are first time offenders. The Sentencing Guidelines have already taken that

fact into consideration in determining the advisory guidelines sentencing range here.

       7.       Defendant has an advisory guideline sentence under the United States Sentencing

Commission Guidelines of 27-33 months in prison. It is the government’s position that justice and

fairness require such a sentence in this case. Such a sentence by this Court will adequately reflect

the seriousness of the offense, promote respect for the law, and provide just punishment for

defendant's criminal offenses as is required by 18 U.S.C. 3553(a)(2)(A).

       WHEREFORE, the United States of America prays that this Honorable Court sentence

defendant to a term of imprisonment within the advisory sentencing guidelines as appropriate

under the facts and circumstances presented here, and for such other relief as this Court deems

appropriate and just under the circumstances.

                                              Respectfully submitted,

                                              JEFFREY B. JENSEN
                                              United States Attorney

                                               /s/ Hal Goldsmith
                                              HAL GOLDSMITH, #32984(MO)
                                              Assistant United States Attorney
                                              111 S. 10th Street, Room 20.331
                                              St. Louis, Missouri 63102
                                              (314) 539-2200
                                              hal.goldsmith@usdoj.gov



                                                  4
  Case: 4:19-cr-01013-AGF Doc. #: 32 Filed: 08/21/20 Page: 5 of 5 PageID #: 151




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 21, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon the counsel
for defendant.

                                              /s/ Hal Goldsmith
                                              HAL GOLDSMITH
                                              Assistant United States Attorney




                                                 5
